United States Court of Appeals
                       For the First Circuit


Nos. 02-1329
     02-1475


               IN RE PROVIDENCE JOURNAL COMPANY, INC.,

                             Petitioner.

                        ____________________

                  ON PETITIONS FOR WRITS OF MANDAMUS
                 TO THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND.


                            ERRATA SHEET
     The opinion of this Court issued on June 12, 2002 is
corrected as follows:
     On page 9, replace lines 8-15 with the following:

          On March 25, 2002, THE JOURNAL filed a
          mandamus petition with this court seeking:
          (1) access to legal memoranda previously
          submitted in the Cianci case but not yet made
          public; (2) a directive requiring all future
          memoranda to be placed on file in the clerk's
          office on the date of submission; and (3)
          modification of the non-dissemination order
          to require redaction when feasible (as a less
          restrictive alternative to sealing). Trial
          commenced on April 23, 2002.